DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.
Claims 1, 11, and 12 are currently amended.
Claims 2-10 and 13-20 are original.
Claims 1 and 11 are independent.


Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive.
35 U.S.C. 112(b)
The prior rejection of claims 1-10 under 35 U.S.C. 112(b) are withdrawn in view of the current amendments removing the claim limitation “API gateway configured to”.
35 U.S.C. 102
Regarding the prior rejection of claims 1-6, 8-16, and 18-20 under 35 U.S.C. 102(a)(1) as being unpatentable over Sobol (US 2015/0186872 A1), Applicant’s arguments have been considered but are not persuasive for the reasons below.
Regarding independent claims 1 and 11, Applicant argues that Sobol discloses providing a temporary virtual transaction card for an existing physical transaction card as opposed to a temporary card for a new physical transaction card and new account (see Remarks, pg. 10).  The argument is not persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., new physical transaction card that is not connected to an existing account) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the prior rejection of claims 7 and 17 under 35 U.S.C. 102(a)(1) as being unpatentable over Sobol (US 2015/0186872 A1), Applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by the current amendment. 



Examiner Comments
In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  

Contingent Limitations
Contingent limitations are generally not given patentable weight. For example, if a claim states that a step occurs if a condition is met, the broadest reasonable interpretation of the claim does not require that the contingent step occurs because the condition may not be satisfied. System claims differ in that even if a condition that is required to perform a function is not met, the structure for performing the contingent limitation is given patentable weight. See MPEP 2111.04(II); see also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
The following limitations are contingent: 
Claim 11:
in response to approving a customer for a physical card … (the claim does not recite approving a customer for a physical card)
in response to determining that the physical card has not yet been received or activated by the customer … (the claim does not recite determining that the physical card has not yet been received or activated by the customer)
in response to determining that the physical card has been received or activated by the customer… (the claim does not recite determining that the physical card has been received or activated by the customer)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sobol (US 2015/0186872 A1).

Regarding claims 1 and 11, Sobol discloses a system that generates a temporal card verification value (CVV2) for secure transaction processing, the system comprising:
a server that receives data from one or more customer channels, the customer channels comprising a tokenization channel, a servicing channel, an online channel, and a mobile apps channel (see para. 0026-0027); and
a crypto system that comprises a computer processor, coupled to the server (see para. 0026-0027), the computer processor configured to perform the steps of:
in response to approving a customer for a physical card and providing a card number and expiration date for the physical card to the customer, receiving a request from the customer for a Temporal CVV2 to initiate a transaction with the card number and expiration date wherein the card number is associated with an account (see para. 0038-0041, wherein the limitation “for the physical card” does not limit the claim to the card number as the card number printed on the physical card, i.e. “card number … for the physical card” may be the virtual transaction card number because the virtual transaction card is used temporarily “for the physical card”); 
in response to determining that the physical card has not yet been received or activated by the customer, generating, via a crypto generation processor, a unique Temporal CVV2 that is distinct from a CVV2 that is printed on the card and associated with the card number wherein the Temporal CVV2 comprises a validity parameter and wherein the Temporal CVV2 includes one or more restrictions, the one or more restrictions comprising a valid time period and a time limit as well as one or more valid transaction types and one or more approved merchants (see para. 0038-0041);
validating, via a crypto validation processor, the Temporal CVV2 to process the transaction, the validation including a determination that the CVV2 meets the one or more restrictions (see para. 0038-0041); and
communicating, via a secure encryption protocol, the Temporal CVV2 to one or more hardware security servers  (see para. 0038-0041); and
in response to determining that the physical card has been received or activated by the customer, automatically terminating the unique Temporal CVV2 (see para. 0038-0041, wherein the virtual card ceases to be valid when the replacement physical transaction card is activated by the user);
wherein the unique Temporal CVV2 is crypto encrypted (see para. 0038-0041, wherein it is within the knowledge of one skilled in the art that CVV2 are generated with encryption keys).

Regarding claims 2 and 12, Sobol discloses wherein the crypto system further comprises a memory component that stores and manages key information associated with the Temporal CVV (see para. 0061).

Regarding claims 3 and 13, Sobol discloses wherein the transaction comprises an online transaction via a network communication system (see para. 0058).

Regarding claims 4 and 14, Sobol discloses wherein the transaction is initiated before the customer receives a physical card product associated with the account (see para. 0041).

Regarding claims 5 and 15, Sobol discloses wherein the validity parameter is based on a time restriction (see para. 0041).

Regarding claims 6 and 16, Sobol discloses wherein the validity parameter is based on usage restriction (see para. 0039, 0041).

Regarding claims 8 and 18, Sobol discloses wherein the validity parameter is based on a plurality of factors comprising time and usage (see para. 0039, 0041).

Regarding claims 9, and 19, Sobol discloses wherein the request from the customer is received via a mobile application executing on a customer's mobile device (see para. 0034-0037).

Regarding claims 10 and 20, Sobol discloses wherein the request from the customer is received via an online website supported by a financial institution associated with the account (see para. 0057, 0059-0060).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sobol (US 2015/0186872 A1) in view of Hammad (US 2011/0225089 A1).

Regarding claims 7 and 17, Hammad, not Sobol, teaches wherein the validity parameter is derived dynamically based on a counter (see para. 0020, 0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the generation of the parameter of Sobol to include wherein the validity parameter is derived dynamically based on a counter.
One skilled in the art would have been motivated to make the modification to allow for the generation of a new and unique value for each new request (see Hammad, para. 0077).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL W ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC WONG
Primary Examiner
Art Unit 3698



/ERIC T WONG/
Primary Examiner, Art Unit 3698